The defendant was presented before the Superior Court of law for Prince William county, at the May term 1814, for unlawful gaming. The process being returned executed, the defendant appeared and pleaded, and issue was joined. The court proceeded without a jury to try the issue, and gave judgment against him for twenty dollars, the penalty prescribed by law.
On a subsequent day of the term however, on the defendant’s motion, the judgment was set aside, he insisting that he had a right to a trial by a jury, and that 336 question *was adjourned to the general court, for their decision.
November 12th, 1814. The general court decided unanimously, “that the defendant in this case is entitled to a trial by jury. ”